Title: To James Madison from William Harris Crawford, 18 February 1809
From: Crawford, William Harris
To: Madison, James



Sir.
Washington, 18th. Feby. 1809.

The undersigned having been informed, that the Honbl. Judge Bruin of the Mississippi Territory has resigned his appointment of Judge of the said Territory from & after the 3d. day of March next, beg leave to recommend as a person well qualified to fill that vacancy, Obadiah Jones Esquire of the State of Georgia.  If individual merit, strict integrity, and a warm & sincere attachment to the principles of our government, united with professional qualifications for the discharge of the duties of a Judge, are entitled to the patronage of the first magistrate of a free people, the application of the friends of this gentleman can scarcely fail of success.

Wm. H. Crawford
Jno. Milledge
David R. Williams.
William W Bibb
Geo M Troup

